                     IN THE UNITED STATES DISTRIC    COUfT
                      FOR THE NORTHERN DISTRICT 0   TEX S FEB 1 8 2020
                              FORT WORTH DIVISION

COREY D. WILLIAMS,                    §              CLERK, U.S. DISTRICT COURT
                                      §               By
                     Petitioner,      §
                                      §
v.                                    §         No. 4:19-CV-559-A
                                      §
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice, Correctional                 §
Institutions Division,                §
                                      §
                     Respondent.      §

                             MEMORANDUM OPINION
                                     and
                                    ORDER

     This is a petition for writ of habeas corpus pursuant to 28

U.S.C.    §    2254 filed by petitioner, Corey D. Williams, a state

prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice, against Lorie Davis,

director of the division, respondent. After having considered the

pleadings and relief sought by petitioner, the court has

concluded that the petition should be dismissed without prejudice

on exhaustion grounds.

                      I. Factual and Procedural History

     In September 2014 petitioner pleaded guilty to and was

convicted of assault of a family member, with a previous such

conviction, in Tarrant County, Texas, Case No. 1347586D, and was

sentenced to 5 years'       confinement.   (Resp't's Preliminary Answer,

Ex. A.)       In April 2018 he was released on parole, which was

subsequently revoked in July 2019 based on new criminal charges.
(Id. Ex. D.) In this habeas petition, petitioner raises one

ground for relief, in which he claims he was denied a parole

revocation hearing.           (Pet. 6, doc.)

                                II. Rule 5 Statement

      Respondent asserts that petitioner's claim is unexhausted

and that the petition should be dismissed                       (Resp't's Preliminary

Answer 4-6.) Petitioner did not file a reply.

                                     III. Exhaustion

      A petitioner must fully exhaust state remedies before seeking

federal habeas relief. 28 U.S.C.             §    2254(b)     This entails submitting

the factual and legal basis of any claim to the highest available

state court for review. Carter v. Estelle, 677 F.2d 427, 443 (5th

Cir. 1982). Therefore, a Texas prisoner must present his claim(s)

to   the   Texas      Court     of    Criminal      Appeals         in   a   petition     for

discretionary review or, as in this case, an application for writ

of habeas corpus under Texas Code of Criminal Procedure article

11.07. See Bautista v. McCotter, 793 F.2d 109, 110 (5th Cir. 1986);

Richardson v. Procunier, 762 F.2d 429, 432                    (5th Cir. 1985).

      Respondent provides            proof that petitioner has                not   availed

himself    of   the   relevant       state       court   remedy      available      to   him.

Therefore,      absent a showing that state remedies are inadequate,

petitioner cannot now proceed                in this        court    in habeas      corpus.

Accordingly, dismissal of the petition for lack of exhaustion is

warranted so that petitioner can fully exhaust his state remedies


                                             2
and then return to this court, if he so desires, after exhaustion

has been accomplished.

     For the reasons discussed herein,

     The court ORDERS the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.              §   2254 be,   and is hereby,

dismissed without prejudice for failure to exhaust state remedies.

     SIGNED February ____,_£_,.t__ ' 2 0 2 0 .




                                       3
